Citation Nr: 0944819	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 
1992, and from March to May 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Newark, New 
Jersey, that denied the benefit sought.

The Veteran's requested Board hearing via video conference 
from the local RO was scheduled and rescheduled at the 
Veteran's request.  In October 2009 correspondence from his 
representative (VA Form 21-4138), he withdrew his request for 
a hearing.  See 38 C.F.R. § 20.704(e) (2009).

In December 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, so 
the above noted hearing could be scheduled.  The case was 
returned to the Board for further appellate review following 
the withdrawal of the hearing request.


FINDING OF FACT

There is no evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

The requirements for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain, and how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  The October 2006 letter complied with 
all VCAA notice requirements.  See 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  See 38 C.F.R. § 3.159(c).  The RO 
pursued all available avenues to obtain the Veteran's service 
personnel records prior to promulgating an internal 
memorandum that they are not available.  Thus, the Board 
finds VA complied with the duty to assist the Veteran.  No VA 
examination was conducted because there is no currently 
diagnosed disorder.  See 38 C.F.R. § 3.159(c)(4).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) of 38 C.F.R. incorporates the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) as the governing criteria 
for diagnosing PTSD.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not always constitute 
competent medical evidence.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Analysis

The Veteran served as an air traffic controller during his 
active service.  His formal claim (VA Form 21-526) and his 
subsequent written submissions cite the daily stress of 
performing that "fast-pace" duty.  A July 2006 entry of a 
Vet Center notes he reported that he sometimes felt depressed 
and very anxious.  The VA therapist who screened the Veteran 
discussed anxiety with him and offered intervention 
suggestions.  The therapist did not diagnose any acquired 
mental disorder-to include PTSD, and also noted no file 
would be opened.

The Veteran has not met the first requirement for service 
connection, which is a currently diagnosed disorder.  
38 C.F.R. § 3.303(a).  He in fact noted that as the reason 
for withdrawing his request for a hearing.  As a result, his 
claim fails, and there is no need to discuss it further.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


